 

 

March 14, 2018

Exhibit 10.5

 

uniQure N.V.

Performance Share Unit Agreement

Granted Under 2014 Share Incentive Plan, Amended and Restated effective as of
June 15, 2016

 

NOTICE OF GRANT

 

This Performance Share Grant Unit Agreement (this “Agreement”) is made as of the
Grant Date between uniQure N.V., a public limited company incorporated under the
laws of the Netherlands (the “Company”) and the Participant.

 

1.Grant Date:

 

2.Participant Information:



Participant:



3.Number of performance-based restricted share units (“Performance Share
Units”):



 

This Agreement includes this Notice of Grant and the following General Terms and
Conditions (attached as Exhibit A), which are expressly incorporated by
reference in their entirety herein.

 

This Agreement, including the General Terms and Conditions, supersedes all
written and/or oral arrangements previously made between the Company and the
Participant on the subject of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date by signing below or by electronic acceptance.

 

uniQure N.V.Participant

 

By:By:

 

Name:Matthew KapustaName:

Title:CEO

Title:

 

 



-1-

EU1/ 90093673.2

 

EU1/ 90093673.2

 

--------------------------------------------------------------------------------

 

 

 



-2-

EU1/ 90093673.2

 

EU1/ 90093673.2

 

--------------------------------------------------------------------------------

 

 

 

uniQure N.V.

Performance Share Unit Agreement

Granted Under 2014 Share Incentive Plan, Amended and Restated effective as of
June 15, 2016

 

 

EXHIBIT A

General Terms and Conditions




1. Performance Share Unit Grant. 

(a) This Performance Share Unit Grant Agreement (this “Agreement”) evidences the
grant by the Company, on the Grant Date to the Participant, of the number of
Performance Based Share Units listed in the Notice of Grant (the “Target
Award”), subject to the terms, restrictions and conditions set forth in this
Agreement and the uniQure N.V. 2014 Share Incentive Plan, amended and restated
effective as of June 15, 2016 (the “Plan”).  Pursuant to this Agreement, the
Company hereby grants to the Participant the right to receive ordinary shares of
the Company (“Ordinary Shares”) in the amount and on the terms set forth in this
Agreement upon achievement of the Performance Goals (as defined on Exhibit B)
during the 2018 calendar year (the “Performance Period”) and satisfaction of the
requirements of the Vesting Schedule, both as set forth on Exhibit B attached
hereto.  No Ordinary Shares shall be issued to the Participant on the Grant
Date.  Unless otherwise defined herein, capitalized terms used in this Agreement
shall have the meanings set forth in the Plan.

(b) The Board of Directors of the Company (the “Board”) shall, as soon as
practicable, certify (i) the extent, if any, to which, the Performance Goals
have been achieved with respect to the Performance Period, and (ii) the number
of Ordinary Shares, if any, earned upon attainment of the Performance
Goals.  Such certification shall be final, conclusive and binding on the
Participant, and on all other persons, to the maximum extent permitted by
law.  In the event that the Board makes a final determination that a specific
Performance Goal has not been achieved, the Participant shall have no further
rights to receive Ordinary Shares pursuant to such Performance Goal hereunder. 

(c) The Board may at any time prior to the final determination of whether the
Performance Goals have been attained, change the Performance Goals or change the
weighting of the Performance Goals to reflect any change in the Participant’s
responsibility level or position or any other factor deemed relevant by the
Board during the course of the period beginning on the Grant Date and ending on
the last day of the Performance Period.   

2. Shareholder Rights.  Prior to the issuance, if any, of Ordinary Shares
pursuant to the terms of this Agreement and the Plan, the Participant shall not
(a) have any of the rights or privileges of a shareholder of the Company,
including the right to vote the Ordinary Shares underlying the Performance Share
Units, (b) have the right to receive any dividends or other distributions, and
(c) have any interest in any fund or specific assets of the Company by reason of
this Agreement.

   



-3-

EU1/ 90093673.2

 

EU1/ 90093673.2

 

--------------------------------------------------------------------------------

 

 

 

3. Vesting.  

(a) The Ordinary Shares subject to this Agreement will become earned based on
the actual level of performance achieved with respect to the Performance Goals
during the Performance Period on the terms set forth on Exhibit B and as
determined by the Board and the earned Performance Share Units will become
vested if the Participant satisfies the requirements of the Vesting Schedule set
forth on Exhibit B. 

(b) If the Participant ceases to be employed by the Company or a subsidiary of
the Company employing the Participant (the “Employer”) prior to the Vesting Date
(as defined in Exhibit B) as a result of a termination by the Employer without
Cause (as defined below) or the Participant’s resignation for Good Reason (as
defined below), as of the Vesting Date, the Participant shall be entitled to the
number of Performance Share Units earned pursuant to the Performance Goals as of
the date of termination.

(c) If the Participant ceases to be employed by the Employer for any reason
prior to the applicable Vesting Date, other than due to a termination without
Cause or the Participant’s resignation for Good Reason, the Participant shall
forfeit all Performance Share Units and the Participant will not have any rights
with respect to Performance Share Units that have not yet become vested as of
the date the Participant ceases to be employed by the Employer, irrespective of
the level of achievement of the Performance Goals; provided, however, that if
such termination is a result of the death or permanent disability of the
Participant, the Performance Share Units shall not be forfeited and shall remain
subject to vesting pursuant to the terms hereof and exercisable by the
Participant or his or her estate, as the case may be.

(d) For purposes of this agreement, the following terms have the following
meanings:

(e) “Good Reason” means (I) a material reduction in the Participant’s base
compensation, (II) a material reduction in the Participant’s authority,
responsibilities or duties, (III) a material change in the geographic location
at which the Participant must provide services for the Employer, or (IV) a
material breach by the Company of this Agreement or by the Employer of the terms
of the written employment agreement under which the Participant provides
services to the Employer, if applicable; provided that the Participant provides
the Employer notice of the event constituting Good Reason within 30 days
following the occurrence of the event, the Employer fails to cure the event
constituting Good Reason within 30 days following receipt of such notice and the
Participant ceases employment with the Employer within 10 days following the end
of the Employer’s 30-day cure period. 

(f) “Cause” means willful misconduct by the Participant or willful failure by
the Participant to perform his or her responsibilities to the Employer
(including, without limitation, breach by the Participant of any provision of
any employment, consulting, advisory, nondisclosure, non-competition or other
similar agreement between the Participant and the Employer), as determined by
the Employer, which determination shall be conclusive.  The Participant’s
employment shall be considered to have been terminated for Cause if the Employer
determines on or before, or within 30 days after, the Participant’s resignation,
that termination for Cause was warranted.



-4-

EU1/ 90093673.2

 

EU1/ 90093673.2

 

--------------------------------------------------------------------------------

 

 

 

4. Issuance.

(a) Ordinary Shares equal to the number of Performance Share Units that the
Participant earns upon achievement of the Performance Goals and becomes vested
in the right to receive in accordance with the Vesting Schedule, in each case,
as set forth on Exhibit B, shall be issued to the Participant in accordance with
Exhibit B.

(b) The obligation of the Company to deliver the Ordinary Shares to the
Participant following the Vesting Date shall be subject to all applicable laws,
rules, and regulations and such approvals by governmental agencies as may be
deemed appropriate to comply with relevant securities laws and regulations.

5. Nonassignability of Ordinary Shares.  The right to receive Ordinary Shares
may not be sold, assigned, transferred, pledged or otherwise encumbered by the
person to whom they are granted, either voluntarily or by operation of law,
except by will or the laws of descent and distribution applicable to such
Participant, except as permitted under the Plan or by the Board.  Any attempt to
sell, assign, transfer, pledge or otherwise encumber the right to receive
Ordinary Shares contrary to the provisions of this Agreement and the Plan, and
the levy of any execution, attachment or similar process upon the right to
receive the shares, shall be null, void and without effect.

6. Provisions of the Plan.  This grant is subject to the provisions of the Plan
(including the provisions relating to amendments to the Plan), a copy of which
will be furnished to the Participant.

7. Withholding.  No Ordinary Shares will be issued unless and until the
Participant pays to the Employer, or makes provision satisfactory to the
Employer for payment of, any national, federal, state and local or other income,
national insurance, social and employment taxes required by law to be withheld
in respect of this grant. Without limiting the generality of the forgoing, on
the Settlement Date, the Participant shall cause to be sold such number of
Ordinary Shares as shall be required such that the proceeds thereof shall be
sufficient to cover all amounts required to be withheld by the Company in
respect of tax, and shall cause the proceeds thereof to be remitted to the
Company.

8. No Employment or Other Rights.  This grant shall not confer upon the
Participant any right to be retained by or in the employ or service of the
Employer and shall not interfere in any way with the right of the Employer to
terminate the Participant’s employment or service at any time.  The right of the
Employer to terminate the Participant’s employment or service pursuant to the
terms of the Participant’s employment agreement, if any, is specifically
reserved.

9. Recoupment Policy.  The Participant agrees that the Participant will be
subject to any applicable claw back and recoupment policies, share trading
policies and other policies that may be applicable to the Participant as an
employee of the Employer, as in effect from time to time, whether or not
approved before or after the Grant Date.

10. Assignment by Company.  The rights and protections of the Company hereunder
shall extend to any successors or assigns of the Company and to the Company’s
parents, subsidiaries,

-5-

EU1/ 90093673.2

 

EU1/ 90093673.2

 

--------------------------------------------------------------------------------

 

 

 

and affiliates.  This Agreement may be assigned by the Company without the
Participant’s consent.

11. Notice.  Any notice to the Company provided for in this Agreement shall be
addressed to the Head of Human Resources or Chief Financial Officer at their
corporate address at the Company, and any notice to the Participant shall be
addressed to such Participant at the current address shown on the payroll of the
Employer, or to such other address as the Participant may designate to the
Employer in writing.  Any notice shall be delivered by hand, sent by telecopy or
enclosed in a properly sealed envelope addressed as stated above, registered and
deposited with postage prepaid.

12. Nature of the Grant.  In accepting the Performance Share Units, the
Participant acknowledges that:

(a) the Plan is established voluntarily by the Company, it provides for certain
criteria in order to be eligible to receive an award, it is restricted in time,
it is discretionary in nature and it may be modified, amended, suspended or
terminated by the Company at any time, unless otherwise provided in the Plan and
this Agreement;

(b) the grant of the Performance Share Units is voluntary and occasional and
does not create any contractual or other right to receive future grants, or
benefits in lieu of grants, even if grants have been granted repeatedly in the
past;

(c) all decisions with respect to future grants, if any, will be at the sole
discretion of the Board;

(d) the Participant is voluntarily participating in the Plan;

(e) the Performance Share Units are an extraordinary item that do not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and which is outside the scope of the Participant’s employment or
consultancy agreement of his or her corporate mandate, if any;

(f) the Performance Share Units are not part of normal or expected compensation
or salary for any purposes, including, but not limited to, calculation of any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension, retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way, to past services for the Company or the Employer;

(g) in the event that the Participant is not an employee of the Company, the
Performance Share Units and the Participant’s participation in the Plan will not
be interpreted to form an employment or service contract or relationship with
the Company;

(h) the future value of the underlying Ordinary Shares is unknown and cannot be
predicted with certainty; if the Participant’s Performance Share Units never
vest, the Participant will not be eligible to receive any Ordinary Shares; and

(i) in consideration of the Performance Share Units, no claim or entitlement to
compensation or damages shall arise from termination of the Performance Share
Units or from

-6-

EU1/ 90093673.2

 

EU1/ 90093673.2

 

--------------------------------------------------------------------------------

 

 

 

any decrease in value of the Performance Share Units or Ordinary Shares that may
be or have been acquired resulting from termination of the Participant’s
employment, consultancy or corporate mandate by or with the Company or the
Employer (for any reason whatsoever and whether or not in breach of contract or
local laws) and the Participant irrevocably releases the Company and the
Employer from any such claim that may arise.

13. Data Privacy.  The Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of his or her
personal data as described in this agreement by and among, as applicable, his or
her Employer or contracting party and the Company for the exclusive purpose of
implementing, administering and managing his or her participation in the Plan.

The Participant understands that the Company holds certain personal information
about him or her, including, but not limited to, his or her name, home address
and telephone number, work location and phone number, date of birth, hire date,
details of all Performance Share Units or any other entitlement to Ordinary
Shares awarded, cancelled, exercised, vested, unvested or outstanding in the
Participant’s favor, for the purpose of implementing, administering and managing
the Plan (“Personal Data”).  The Participant understands that Personal Data may
be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Participant’s country or elsewhere and that the recipient’s country may
have different data privacy laws and protections than the Participant’s
country.  The Participant understands that he or she may request a list with the
names and addresses of any potential recipients of the Personal Data by
contacting his or her local human resources representative.  The Participant
authorizes the recipients to receive, possess, use, retain and transfer the
Personal Data, in electronic or other form, for the purposes of implementing,
administering and managing his or her participation in the Plan, including any
requisite transfer of such Personal Data as may be required to a broker or other
third party with whom the Participant may elect to deposit any Ordinary Shares
acquired pursuant to the Performance Share Units.  The Participant understands
that Personal Data will be held only as long as is necessary to implement,
administer and manage his or her participation in the Plan.  The Participant
understands that he or she may, at any time, view Personal Data, request
additional information about the storage and processing of Personal Data,
require any necessary amendments to Personal Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his or her
local human resources representative.  The Participant understands, however,
that refusing or withdrawing his or her consent may affect his or her ability to
participate in the Plan.  For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact his or her local human resources
representative.     

14. Section 409A.  It is intended that the Performance Share Units awarded
hereunder shall comply with the requirements of Section 409A of the Code (and
any regulations and guidelines issued thereunder) or an exemption, and this
Agreement shall be interpreted on a basis consistent with such intent.  Payments
shall only be made on an event and in a manner permitted by Section 409A of the
Code, including the six-month delay for specified employees consistent with
Section 11(g) of the Plan, if applicable.  This Agreement may be amended without
the consent of the

-7-

EU1/ 90093673.2

 

EU1/ 90093673.2

 

--------------------------------------------------------------------------------

 

 

 

Participant in any respect deemed by the Board to be necessary in order to
preserve compliance with Section 409A of the Code.





-8-

EU1/ 90093673.2

 

EU1/ 90093673.2

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B

 

Target Award:

 

Performance Period:

 

Performance Goals: 

 

Vesting Schedule:  

 

Issuance Schedule: 

-9-

EU1/ 90093673.2

 

EU1/ 90093673.2

 

--------------------------------------------------------------------------------